Name: Commission Implementing Decision (EU) 2018/1099 of 1 August 2018 amending Annex XI to Council Directive 2003/85/EC as regards the list of laboratories authorised to handle live foot-and-mouth disease virus and amending Commission Implementing Decision (EU) 2018/136 as regards the denomination of the designated European Union reference laboratory for foot-and-mouth disease (notified under document C(2018) 4987) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  research and intellectual property;  agricultural activity;  health
 Date Published: 2018-08-03

 3.8.2018 EN Official Journal of the European Union L 197/11 COMMISSION IMPLEMENTING DECISION (EU) 2018/1099 of 1 August 2018 amending Annex XI to Council Directive 2003/85/EC as regards the list of laboratories authorised to handle live foot-and-mouth disease virus and amending Commission Implementing Decision (EU) 2018/136 as regards the denomination of the designated European Union reference laboratory for foot-and-mouth disease (notified under document C(2018) 4987) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (1), and in particular Articles 67(2) and 69(1) thereof, Whereas: (1) Directive 2003/85/EC sets out the minimum control measures to be applied in the event of an outbreak of foot-and-mouth disease and certain preventive measures aimed at increasing the awareness and preparedness of the competent authorities and the farming community concerning that disease. (2) The preventive measures set out in Directive 2003/85/EC include the requirement that the handling of live foot-and-mouth disease virus for research, diagnosis or vaccine manufacturing is carried out only in approved laboratories listed in Annex XI to that Directive. (3) Part A of Annex XI to Directive 2003/85/EC lists the national laboratories authorised to handle live foot-and-mouth disease virus for research and diagnostic purposes. Part B of that Annex lists the laboratories authorised to handle live foot-and mouth disease virus for vaccine production and related research. The Netherlands has submitted a request to the Commission to change the name of its national laboratory for foot-and-mouth disease listed in Part A of Annex XI to Directive 2003/85/EC to Wageningen Bioveterinary Research (WBVR), Lelystad, due to organisational changes. Belgium has also submitted a request to the Commission to change the name of its national laboratory for foot-and-mouth disease listed in Part A of Annex XI to Directive 2003/85/EC. The Belgian national laboratory for foot-and-mouth disease, the Veterinary and Agrochemical Research Centre (CODA-CERVA), has now become part of the new Belgian federal research centre, Sciensano, following a merge of the CODA-CERVA and the Scientific Institute of Public Health (WIV-ISP), which took effect on 1 April 2018. Sciensano has taken over all the rights and duties of its predecessors, including those of the CODA-CERVA. Greece has submitted a request to the Commission to complete the name of its national laboratory for foot-and-mouth disease listed in Part A of Annex XI to Directive 2003/85/EC, which is also responsible for the diagnosis of rickettsial infections. (4) The Pirbright Institute, which is located in the United Kingdom, provides the services of a national reference laboratory for foot-and-mouth disease to Bulgaria, Croatia, Estonia, Finland, Ireland, Latvia, Lithuania, Malta, Portugal, Slovenia, Sweden and the United Kingdom, and it is duly listed as such in Part A of Annex XI to Directive 2003/85/EC. As a consequence of the United Kingdom's notification in accordance with Article 50 of the Treaty on European Union, the United Kingdom will no longer be a Member State of the European Union as of 30 March 2019. In accordance with Article 68(2), the Pirbright Institute may no longer provide the services of a national reference laboratory for foot-and-mouth disease to Bulgaria, Croatia, Estonia, Finland, Ireland, Latvia, Lithuania, Malta, Portugal, Slovenia and Sweden after the date of 29 March 2019. (5) For the reasons of legal certainty, it is important to keep the list of national laboratories for foot-and-mouth disease set out in Part A of Annex XI to Directive 2003/85/EC updated. Therefore, it is necessary to amend the name of the respective national laboratories in Belgium, in the Netherlands and in Greece and to indicate the date of withdrawal of the United Kingdom from the European Union as the date until which the Pirbright Institute may provide the services of a national reference laboratory for foot-and-mouth disease to other Member States and until which other Member State may use the services of the Pirbright institute as a national reference laboratory for foot-and-mouth disease. (6) Following organisational changes affecting the laboratory authorised to handle live foot-and-mouth disease virus for vaccine production listed in Part B of Annex XI to Directive 2003/85/EC, the Netherlands has submitted a request to the Commission to change the name of that laboratory situated on its territory to Boehringer Ingelheim Animal Health Netherlands BV. (7) Annex XI to Directive 2003/85/EC should therefore be replaced accordingly. (8) Commission Implementing Decision (EU) 2018/136 (2) designated the consortium ANSES & CODA-CERVA set up by the Laboratory for Animal Health of the Agency for Food, Environmental and Occupational Health and Safety (ANSES), Maisons-Alfort, France, and the Veterinary and Agrochemical Research Centre (CODA-CERVA), Uccle, Belgium, as the European Union reference laboratory for foot-and-mouth disease. It is necessary to amend that Implementing Decision, so that it refers to Sciensano, instead of CODA-CERVA. Implementing Decision (EU) 2018/136 should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex XI to Directive 2003/85/EC is replaced in accordance with the Annex to this Decision. Article 2 Article 1 of Implementing Decision (EU) 2018/136 is replaced by the following: Article 1 The consortium ANSES & SCIENSANO set up by the Laboratory for Animal Health of the Agency for Food, Environmental and Occupational Health and Safety (ANSES), Maisons-Alfort, France, and the Laboratory for Exotic Viruses and Particular Diseases of the federal research centre Sciensano, Uccle, Belgium, is hereby designated as the European Union reference laboratory for foot-and-mouth disease for an undetermined period. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 August 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 306, 22.11.2003, p. 1. (2) Commission Implementing Decision (EU) 2018/136 of 25 January 2018 designating the European Union reference laboratory for foot-and-mouth disease and amending Annex II to Council Directive 92/119/EEC as regards the European Union reference laboratory for swine vesicular disease (OJ L 24, 27.1.2018, p. 3). ANNEX Annex XI to Directive 2003/85/EC is replaced by the following: ANNEX XI PART A National laboratories authorised to handle live foot-and-mouth disease virus Member State where laboratory is located Laboratory Member States using the services of laboratory ISO code Name AT Austria Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit VeterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling Austria BE Belgium Laboratory for Exotic Viruses and Particular Diseases of the federal research centre Sciensano, Uccle Belgium Luxembourg CZ Czech Republic StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Praha, Praha Czech Republic DE Germany Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit, Greifswald  Insel Riems Germany Slovakia DK Denmark Danmarks Tekniske Universitet, VeterinÃ ¦rinstituttet, Afdeling for Virologi, Lindholm Danish Technical University, Veterinary Institute, Department of Virology, Lindholm Denmark Finland Sweden EL Greece Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã Ã ·Ã ½Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã ­Ã ½Ã Ã Ã ¿Ã Ã Ã ¸Ã ·Ã ½Ã Ã ½, Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã Ã ¿Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã Ã ¹Ã ±Ã ³Ã ½Ã Ã Ã Ã ¹Ã ºÃ ®Ã , Ã Ã Ã ¸Ã Ã ´Ã ¿Ã Ã  Ã Ã Ã Ã µÃ Ã ¿Ã , ÃÃ ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ Ã ½, Ã ¡Ã ¹Ã ºÃ µÃ Ã Ã ¹Ã ±Ã ºÃ Ã ½ Ã ºÃ ±Ã ¹ Ã Ã ¾Ã Ã Ã ¹Ã ºÃ Ã ½ Ã Ã ¿Ã Ã ·Ã ¼Ã ¬Ã Ã Ã ½, Ã Ã ³Ã ¯Ã ± Ã Ã ±Ã Ã ±Ã Ã ºÃ µÃ Ã ® Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Greece ES Spain  Laboratorio Central de Sanidad Animal, Algete, Madrid  Centro de InvestigaciÃ ³n en Sanidad Animal (CISA), Valdeolmos, Madrid Spain FR France Agence nationale de sÃ ©curitÃ © sanitaire de l'alimentation, de l'environnement et du travail (ANSES), Laboratoire de santÃ © animale de Maisons-Alfort France HU Hungary Nemzeti Ã lelmiszerlÃ ¡nc-biztonsÃ ¡gi Hivatal, Ã llategÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g (NÃ BIH-Ã DI), Budapest Hungary IT Italy Istituto zooprofilattico sperimentale della Lombardia e dell'Emilia-Romagna, Brescia Italy Cyprus NL Netherlands Wageningen Bioveterinary Research (WBVR), Lelystad Netherlands PL Poland ZakÃ ad Pryszczycy PaÃ stwowego Instytutu Weterynaryjnego  PaÃ stwowego Instytutu Badawczego, ZduÃ ska Wola Poland RO Romania Institutul de Diagnostic Ãi SÃ nÃ tate AnimalÃ , BucureÃti Romania UK United Kingdom The Pirbright Institute United Kingdom Bulgaria (1) Croatia (1) Estonia (1) Finland (1) Ireland (1) Latvia (1) Lithuania (1) Malta (1) Portugal (1) Slovenia (1) Sweden (1) PART B Laboratories authorised to handle live foot-and-mouth disease virus for vaccine production Member State where laboratory is located Laboratory ISO code Name DE Germany Intervet International GmbH/MSD Animal Health, KÃ ¶ln NL Netherlands Boehringer-Ingelheim Animal Health Netherlands BV, Lelystad UK United Kingdom Merial, S.A.S., Pirbright Laboratory, Pirbright (2) (1) Use of services in accordance with Article 68(2) until 29 March 2019. (2) Applicable until 29 March 2019